                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                          SEP 16 2019
                          MISSOULA DIVISION                           Clerk, U.S. District Coun.
                                                                          District Of Montana
                                                                                Missoula




  CHAD BEIERLE,
                                                   CV 19- 136-M- DLC
                       Plaintiff,

    vs.                                            ORDER
 CHAFFEE LEGACY, LLC, and
 OLE' S COUNTRY STORES, INC.,
 d/b/a OLE'S COUNTRY STORE #2,

                       Defendants.

      Before the Court is the Plaintiffs Stipulation of Voluntary Dismissal with

Prejudice. (Doc. 3.) The Defendants have not yet filed an answer or other

responsive pleading.

      Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), IT IS

ORDERED that this matter is DISMISSED WITH PREJUDICE.

      DATED this I(, 4"' day of September, 2019.




                                             Dana L. Christensen, Chief Judge
                                             United States District Court




                                       -1-
